                                                  Entered on Docket
                                                  March 28, 2019
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA

   1   Cecily A. Dumas (SBN 111449)
       Elizabeth A. Green (SBN 0600547)
   2   Lauren T. Attard (SBN 320898)
       BAKER & HOSTETLER LLP                    Signed and Filed: March 28, 2019
   3   1160 Battery Street, Suite 100
       San Francisco, CA 94111
   4   Telephone: 628.208.6434
       Facsimile: 310.820.8859
   5   Email: cdumas@bakerlaw.com              __________________________________________
                                               HANNAH L. BLUMENSTIEL
       Email: egreen@bakerlaw.com              U.S. Bankruptcy Judge
   6
       Proposed Counsel to the
   7   Official Committee of Unsecured Creditors
   8                          IN THE UNITED STATES BANKRUPTCY COURT
   9             NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
 10

 11    IN RE:                                            ) Case No.: 18-31087 (HLB)
                                                         )
 12    SEDGWICK LLP                                      ) CHAPTER 11
                                                         )
 13                       Debtor.                        ) ORDER RESCHEDULING HEARING
                                                         ) ON DEBTOR’S MOTION TO
 14                                                      ) APPROVE COMPROMISE WITH
                                                         ) GRM INFORMATION
 15                                                      ) MANAGEMENT SERVICES TO APRIL
                                                         ) 3, 2019 AT 3:30 P.M.
 16                                                      )
                                                         )
 17                                                      )
                                                         )
 18                                                      ) Hearing Date:
                                                         ) Date:    April 3, 2019
 19                                                      ) Time: 3:30 p.m.
                                                         ) Place: U.S. Bankruptcy Court
 20                                                      )          450 Golden Gate Ave., 16th Fl.
                                                         )          Courtroom 19
 21                                                      )          San Francisco, CA 94102
                                                           Judge: Hon. Hannah L. Blumenstiel
 22

 23

 24             This matter is before the Court on the Expedited Motion of the Official Committee of

 25    Unsecured Creditors to Reschedule Hearing on Debtor’s Motion to Approve Compromise with

 26    GRM Information Management Services to April 2, 2019 (“Motion”). Sufficient cause being

 27    shown, it is hereby:

 28
       ______________________________________________________________________________

                                                        1
Case: 18-31087
      4844-1650-2416.1
                       Doc# 195     Filed: 03/28/19   Entered: 03/28/19 15:40:43    Page 1 of 2
   1          ORDERED that the Motion is GRANTED.
   2          It is FURTHER ORDERED that the hearing on the Debtor’s Motion to Approve
   3   Compromise with GRM Information Management Service set for April 4, 2019 at 10:00 a.m.
   4   is VACATED and the hearing is RE-SET for April 3, 2019 at 3:30 p.m.
   5                                      * * END OF ORDER * *
   6

   7

   8

   9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28
       ______________________________________________________________________________

                                                      2
Case: 18-31087
      4844-1650-2416.1
                       Doc# 195   Filed: 03/28/19   Entered: 03/28/19 15:40:43   Page 2 of 2
